Case 16-12675        Doc 28     Filed 04/16/19     Entered 04/16/19 13:03:59          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16 B 12675
         Aboye J Terry

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 04/14/2016.

         2) The plan was confirmed on 06/16/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 01/19/2017, 10/11/2018.

         5) The case was Dismissed on 10/25/2018.

         6) Number of months from filing to last payment: 7.

         7) Number of months case was pending: 36.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-12675             Doc 28         Filed 04/16/19      Entered 04/16/19 13:03:59                Desc         Page 2
                                                            of 3



 Receipts:

           Total paid by or on behalf of the debtor                      $1,776.35
           Less amount refunded to debtor                                    $0.00

 NET RECEIPTS:                                                                                              $1,776.35


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $1,701.91
     Court Costs                                                                        $0.00
     Trustee Expenses & Compensation                                                   $74.44
     Other                                                                              $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                          $1,776.35

 Attorney fees paid and disclosed by debtor:                           $350.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim            Claim       Principal      Int.
 Name                                          Class   Scheduled      Asserted         Allowed        Paid         Paid
 1st Loans Financial                       Unsecured         400.00           NA              NA            0.00       0.00
 AmeriCash Loans LLC                       Unsecured          10.00           NA              NA            0.00       0.00
 AT&T Mobility II LLC                      Unsecured         100.00           NA              NA            0.00       0.00
 Chase Bank USA NA                         Unsecured          50.00           NA              NA            0.00       0.00
 City Of Chicago Dept Of Revenue           Unsecured      3,700.00            NA              NA            0.00       0.00
 Commonwealth Edison Company               Unsecured           0.00      1,231.18        1,231.18           0.00       0.00
 Department Of Education                   Unsecured      6,858.00     10,872.73        10,872.73           0.00       0.00
 Dupage County Clerk                       Unsecured      1,200.00            NA              NA            0.00       0.00
 First Premier Bank                        Unsecured         894.00           NA              NA            0.00       0.00
 Illinois Department Of Healthcare And Fam Priority            0.00           NA              NA            0.00       0.00
 Illinois Department Of Healthcare And Fam Priority            0.00           NA              NA            0.00       0.00
 Internal Revenue Service                  Priority       9,203.00       9,323.06        9,323.06           0.00       0.00
 Jefferson Capital Systems LLC             Unsecured         894.00        894.64          894.64           0.00       0.00
 Midwest Title Loans                       Unsecured      3,000.00       2,295.00        2,295.00           0.00       0.00
 Payday Loan Store                         Unsecured         600.00        636.65          636.65           0.00       0.00
 Peoples Energy Corp                       Unsecured         100.00        271.48          271.48           0.00       0.00
 Rush Medical                              Unsecured         100.00           NA              NA            0.00       0.00
 Santander Consumer USA                    Unsecured     15,496.58       5,519.18        5,519.18           0.00       0.00
 Sprint                                    Unsecured      1,200.00            NA              NA            0.00       0.00
 T Mobile USA                              Unsecured         100.00           NA              NA            0.00       0.00
 TCF - Corporate                           Unsecured         500.00           NA              NA            0.00       0.00
 Zingo Cash                                Unsecured           0.00        742.73          742.73           0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 16-12675        Doc 28      Filed 04/16/19     Entered 04/16/19 13:03:59             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00              $0.00             $0.00
       Mortgage Arrearage                                      $0.00              $0.00             $0.00
       Debt Secured by Vehicle                                 $0.00              $0.00             $0.00
       All Other Secured                                       $0.00              $0.00             $0.00
 TOTAL SECURED:                                                $0.00              $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00               $0.00             $0.00
        Domestic Support Ongoing                              $0.00               $0.00             $0.00
        All Other Priority                                $9,323.06               $0.00             $0.00
 TOTAL PRIORITY:                                          $9,323.06               $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $22,463.59               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $1,776.35
         Disbursements to Creditors                                 $0.00

 TOTAL DISBURSEMENTS :                                                                       $1,776.35


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
